Citation Nr: 0521998	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  93-08 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for 
headaches.

4.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

5.  Entitlement to a rating in excess of 10 percent for 
hypertension.

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a left foot fracture.

7.  Entitlement to a compensable rating for left ear hearing 
loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to June 1969 and from September 1971 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) opinion on April 24, 2001, which 
vacated a July 2000 Board decision and remanded the case for 
additional development.  The issues on appeal initially arose 
from rating decisions in August 1990, March 1992, and April 
1999 by the St. Petersburg, Florida, and Atlanta, Georgia, 
Regional Offices (RO) of the Department of Veterans Affairs 
(VA).  

The August 1990 rating decision, in pertinent part, denied 
entitlement to service connection for defective vision, PTSD, 
and residuals of a left foot fracture, granted a separate 10 
percent rating for cephalgia, denied a rating in excess of 10 
percent for hypertension, and denied a compensable rating for 
left ear hearing loss.  A March 1992 rating decision noted 
service connection had been previously established for the 
residuals of a left foot fracture and continued a zero 
percent rating.  In an April 1999 rating decision the RO, in 
pertinent part, granted entitlement to service connection for 
tinnitus, granted entitlement to service connection for PTSD 
and assigned a 50 percent rating effective from 
February 13, 1990, granted entitlement to an increased 30 
percent rating for headaches effective from February 13, 
1990, and granted entitlement to an increased 10 percent 
rating for residuals of a left foot fracture effective from 
February 13, 1990.

Although the Court vacated the Board's July 2000 decision 
granting entitlement to an increased 70 percent rating for 
PTSD, in an August 2000 rating decision prior to the Court's 
order the RO had established a 70 percent rating effective 
from February 13, 1990.  As no adjustment was made to the 
assigned rating as a result of the Court's order, the present 
issue for appellate review as to this matter is entitlement 
to a rating in excess of 70 percent for PTSD.  The case was 
remanded for additional development in April 1995, 
September 2002, and February 2004.

An April 2003 Court order also vacated a September 2002 Board 
decision that denied the single issue of entitlement to a 
rating in excess of 10 percent for tinnitus.  This issue was 
addressed in the February 2004 Board remand; however, the 
Court issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veteran's 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code 6260.  As the veteran's tinnitus claim 
was filed prior to June 13, 2003, this issue is subject to 
the stay.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  

The Board also notes that the issue of entitlement to a 
compensable rating for left ear hearing loss was remanded for 
additional development in July 2000.  The decision also 
granted entitlement to service connection for right ear 
hearing loss.  The RO was instructed to adjudicate the 
compensable rating claim in light of the service connection 
award and issue a supplemental statement of the case.  In an 
August 2000 rating decision the RO, in pertinent part, 
established service connection for right ear hearing loss and 
assigned a zero percent rating effective from December 31, 
1998.  The left ear hearing loss evaluation issue was 
deferred.  As this issue has not been addressed in a 
supplemental statement of the case as required by the July 
2000 remand order, the matter remains on appeal and will be 
addressed in the remand section of this decision.

The February 2004 Board remand also referred the issues of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability (TDIU), entitlement to 
service connection for syncope, dizziness, and vertigo, and 
entitlement to an increased rating for a service-connected 
back disorder for appropriate action.  The RO granted TDIU 
effective from September 23, 2002, in a February 2005 rating 
decision; however, there is no evidence of any action as to 
the other issues.  These matters are again referred to the RO 
for appropriate action.

The issue of entitlement to a compensable rating for left ear 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of these claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claims.

2.  The evidence of record demonstrates no present defective 
vision, except for refractive error; refractive error is not 
a disease or injury within the meaning of applicable 
legislation for VA disability compensation purposes.

3.  The evidence demonstrates that on May 3, 2002, the 
veteran's service-connected PTSD was manifested by a total 
occupational and social impairment; prior to that date his 
disability was manifested by no more than a severe impairment 
of social and industrial adaptability.

4.  The evidence demonstrates the veteran's service-connected 
headache disorder is manifested by prostrating attacks that 
are productive of severe economic inadaptability.

5.  The evidence demonstrates the veteran's service-connected 
hypertension is presently manifested by diastolic pressure 
that is predominantly less than 110 and systolic pressure of 
predominantly less than 200, without definite symptoms, and 
requires continuous medication.

6.  The evidence demonstrates the veteran's service-connected 
residuals of a left foot fracture are manifested by moderate 
midfoot degenerative changes around the second, third, 
fourth, and fifth metatarsal cuneiform and metatarsal cuboid 
joint, with pain, popping, cracking, and swelling.


CONCLUSIONS OF LAW

1.  A defective vision disability for VA compensation 
purposes was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  The criteria for a rating in excess of 70 percent for 
PTSD were not met prior to May 3, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 
9411 (effective before and after November 7, 1996).

3.  The criteria for a 100 percent disability rating for PTSD 
effective from May 3, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.130, 4.132, 
Diagnostic Code 9411 (effective before and after 
November 7, 1996).

3.  The criteria for 50 percent rating, but no higher, for 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

4.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective before and after January 12, 1998).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a left foot fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in February 
2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided was not given prior to the first agency of 
original jurisdiction (AOJ or RO) adjudication of the claims, 
the notice was provided prior to the last transfer and 
certification of the case to the Board.  The issues addressed 
in this decision were re-adjudicated in a February 2005 
supplemental statement of the case.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in a 
December 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in May 1990, October 1997, December 
1998, and March 2004.  The Board finds the available medical 
evidence is sufficient for an adequate determination of the 
issues addressed in this decision.  Therefore, the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  VA regulations provide that 
congenital or developmental defects, such as refractive error 
of the eye, are not diseases or injuries within the meaning 
of applicable VA legislation.  38 C.F.R. § 3.303(c).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, service medical records reveal a diagnosis of 
defective vision in March 1976, with a finding of 20/20 
vision in the right eye and 20/30 vision in the left eye.  
The veteran's physical profile noted that his visual acuity 
met procurement standards, but he there might have been some 
limitation on his initial military occupational specialty 
classification and assignment.  A military physical profile 
dated in September 1976 noted the veteran's visual acuity met 
the criteria for a high level of fitness.  On examination in 
June 1977 his visual acuity was 20/20, bilaterally, and was 
noted as meeting a high level of fitness.

Subsequent to service discharge, a private medical report 
dated in 1983, noted that the veteran's visual acuity was 
20/20, bilaterally.  The diagnoses included normal eye 
examination.  A May 1990 VA examination noted complaints of 
blurred vision for two years.  The veteran's visual acuity in 
the right eye was 20/40, uncorrected, and 20/80 in the left 
eye, uncorrected.  The diagnosis was refractive error.  VA 
examination in March 2004 included diagnoses of bilateral 
myopic astigmatism and no defective vision found except for 
refractive error.  It was noted there was no present eye 
disorder due to a service-connected disability.

Based upon the evidence of record, the Board finds the 
evidence of record demonstrates no present defective vision, 
except for refractive error.  The Board notes refractive 
error is not a disability for VA compensation purposes.  
Therefore, entitlement to service connection for an eye 
disorder is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

PTSD

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating psychiatric 
disabilities were revised on November 7, 1996.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The Rating Schedule, prior to November 7, 1996, provided a 
70 percent rating for "severe" impairment of social and 
industrial adaptability and a 100 percent rating where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
there was a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders (effective before 
November 7, 1996).  

The Court had also held that the criteria for a 100 percent 
evaluation under 38 C.F.R. § 4.132 were each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The Rating Schedule, effective after November 7, 1996, 
provides a 70 percent rating with evidence of occupational 
and social impairment and deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (West 2002), Diagnostic Code 9411 (effective after 
November 7, 1996).  Nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale.  See 
38 C.F.R. § 4.130.  

Factual Background

A report dated in December 1986, from the VA Vet Center, 
indicated that the veteran complained of re-experiencing 
symptoms, nightmares, and hyper-alertness.  It was noted that 
the veteran manifested cognitive and vegetative symptoms of 
both depression and anxiety, as well as stress related 
physical symptoms such as migraine headaches, weight control 
difficulties, and disrupted sleep.  He was treated for five 
months with gains in stabilizing his mood and improving his 
work and family functioning.  Hyper-alertness, sleep 
disturbance, and headaches did not show much improvement.  
The diagnosis was PTSD, chronic.

VA examination in August 1987 noted the veteran became 
visibly depressed when relaying his Vietnam experiences.  He 
reported that he angered easily.  On examination, his mood 
was "distinctly" depressed and affect was appropriate.  He 
showed visible signs of "a great deal" of anxiety and guilt 
when talking about his experiences in Vietnam.  Symptoms of 
nightmares, poor concentration, insomnia, and flashbacks were 
reported.  Orientation and memory were intact, and he was not 
suicidal or homicidal.  The diagnosis was PTSD, mild to 
moderate in degree.  It was noted that the PTSD had not 
affected his "day to day function in his job . . . though it 
appears to be affecting his family life."

VA examination in May 1990 noted the veteran was oriented in 
all spheres, answered questions appropriately, and was alert 
and cooperative.  Upon examination in October 1997 the 
veteran reported that he over-reacted to the sound of 
helicopters, as well as other sudden loud noises.  He noted 
that jet fuel brought up vivid nightmares.  He stated that he 
avoided from crowds and felt generally irritable during the 
day.  His sleep was disturbed, with complaints of initial 
insomnia and middle of the night awakening.  He stated he 
walked "the perimeter" of the house before going to bed and 
checked on his family several times during the night.  He 
reported he had nightmares of his experiences in Vietnam.  It 
was noted that he worked for the Department of the Army, but 
had 15 to 16 jobs prior to this in a relatively short period.  
He stated that he lost those jobs by getting into fistfights 
with his supervisors.  

The examiner noted mild to moderate psychomotor retardation 
was apparent.  There was good eye contact.  The veteran's 
thoughts were expressed "somewhat" slowly, but were logical 
and goal-directed.  His thought content was appropriate, with 
evidence of survivor's guilt.  He denied the occurrence of 
delusional material and auditory hallucinations, except for 
hearing voices during a flashback.  His mood was 
"significantly" depressed and his affect was constricted, 
but consistent with thought content.  His cognitive functions 
were reported as clinically intact.  The diagnoses included 
chronic PTSD and moderate major depression, with melancholia 
but without psychotic features.

VA outpatient treatment records from September 1997 to 
October 1998 noted an improvement in symptoms, to include a 
decrease in sleep disturbance, anger, and irritability.  An 
October 1998 report noted a GAF score of 60.  A VA 
psychiatric examination conducted in December 1998 noted 
complaints of his being withdrawn and depressed, having no 
social life, and having nightmares every night.  The examiner 
stated the veteran's thought processes were normal, with no 
delusional elements.  His mood was depressed and his 
sensorium was intact.  The examiner commented that the 
veteran was unable to divorce his experiences in Vietnam 
"completely from his mind, however, he does manage a regular 
employment and normal personal life."  The diagnosis was 
PTSD.

An additional VA psychiatric examination conducted in 
December 1998 noted the veteran was on medication to control 
his symptoms of PTSD, but that he still had nightmares almost 
every night and would wake up in cold sweats and scared.  He 
further stated that he had flashbacks precipitated by noises 
such as helicopters or artillery.  He reported that he had no 
social life, that he did not like to be with people, and he 
had no friends.  He felt guilty and had a short temper.  He 
had depressed moods with intermittent suicidal ideations, but 
with no intent at the time of the examination.  

A mental status examination revealed the veteran was neat and 
tidy in appearance, cooperative, appropriate, and articulate.  
His affect was full and appropriate and his mood was 
depressed.  He denied auditory hallucinations or visual 
hallucinations except in the form of flashbacks.  Thinking 
was coherent, with fairly tight associations, and no paranoid 
ideations were elicited.  His insight and judgment were good.  
He was oriented and his memory was fairly good, with some 
problems related to concentration.  The diagnosis was PTSD, 
severe and chronic.  The examiner noted that the veteran had 
a tendency to stay by himself, did not trust people, and was 
a loner.  A global assessment functioning (GAF) score of 48 
was provided, based on serious symptoms, such as intermittent 
suicidal ideation with no intent, depressed mood, flashbacks, 
and nightmares.  The examiner noted he had a severe 
impairment in social and occupational functioning, with no 
friends and barely able to keep a job.

In a May 2002 private medical report Dr. D.C.R., in essence, 
summarized the medical evidence of record and found that the 
veteran's PTSD and major depressive disorder had its genesis 
primarily in his Vietnam experiences and had been 
significantly aggravated by the exposure to combat cues in 
his job.  It was noted that his anxiety and irritability had 
also been exacerbated by a perceived indifference to his 
condition by his supervisors as evidence by their repeated 
unwillingness to make job accommodations.  A June 2002 report 
noted he had become permanently and totally disabled on May 
3, 2002.  An October 2002 report noted the veteran's PTSD 
symptoms produced an inability to perform basic job functions 
adequately and that his impairment was total and permanent.

In an October 2002 U.S. Department of Labor, Work Capacity 
Evaluation, Dr. D.C.R. noted the veteran was unable to 
perform his usual job because of severe PTSD and depression 
aggravated by combat cues experienced in his job on military 
installations.  It was noted that he was unable to work an 
eight hour day or in any capacity involving the public 
because of chronic PTSD, recurrent depression, and sleep 
apnea with insomnia that caused daytime fatigue, decreased 
concentration, and irritability with unpredictable verbal 
hostility if annoyed or frustrated.

VA examination in March 2004 included a diagnosis of severe 
and chronic PTSD.  A GAF score of 42 was provided as solely 
related to PTSD, which indicated serious symptoms and a 
serious impairment in social and occupational functioning 
such as no friends and an inability to keep a job.  The 
examiner noted the veteran had some disturbances of 
motivation and mood, that his ability to establish and 
maintain effective work and social relationships is impaired, 
that suicidal ideations were present on and off, that he 
occasionally experienced panic attacks and depression 
affecting the ability to function, independently, 
appropriately, and effectively, that he experienced spatial 
disorientation with panic attacks, that he had occasional 
difficulty adapting to stressful circumstances, and that he 
experienced persistent delusions or hallucination.

Private medical statements dated in March 2004 and January 
2005 noted the veteran was totally and permanently 
unemployable because of his PTSD and major depressive 
disorder.  

Analysis

Based on the evidence of record, the Board finds that on May 
3, 2002, the veteran's service-connected PTSD was manifested 
by a total occupational and social impairment.  The May 2002 
and June 2002 private medical reports are persuasive that he 
was totally disabled on May 3, 2002.  These reports are also 
consistent with the opinion and GAF score provided by the 
March 2004 VA examiner.  Therefore, a 100 percent schedular 
rating effective from May 3, 2002, is warranted.

The Board finds, however, that prior to that date his 
disability was manifested by no more than severe impairment 
of social and industrial adaptability.  There is no evidence 
that prior to November 7, 1996, the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community or that there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities or that there was a demonstrable inability to 
obtain or retain employment.  In fact, the December 1998 VA 
examiner noted the veteran managed to maintain regular 
employment and a normal personal life.

There is no evidence that during the period from November 7, 
1996, to May 3, 2002, the disorder was manifested by a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
claim for a higher or "staged" rating prior to May 3, 2002, 
must be denied.

Headaches
Factual Background

Service medical records show the veteran complained of 
headaches in November 1971.  The diagnosis was headache, 
secondary to cervical muscle sprain.  He also complained of 
severe headaches in May 1972.  In June 1972, he stated that 
medication relieved his headaches, but impaired his ability 
to work.  He noted his headaches were becoming more frequent.  
He again complained of headaches in September 1972 and in 
August 1976 complained of a severe headache and dizziness.  
It was noted that he had previously been assessed as having 
flu syndrome.  In August 1977, he complained of headache and 
a diagnosis of fluctuating blood pressure was provided.

Subsequent to discharge, a VA examination report dated in 
January 1978 noted the veteran complained of throbbing 
headaches that occurred approximately two times per month.  
Private medical records dated in June 1983 noted complaints 
of dizzy spells and headaches.  The diagnosis was 
questionable labyrinthitis.  A January 1984 report noted that 
since being on blood pressure medication he had no headaches.  
A VA report dated in December 1986 noted he had chronic 
migraine headaches that were stress related.  

VA examination in August 1987 noted headaches in the 
occipital area that radiated to the left temporal area that 
were not associated with any focal weakness and were 
episodic.  The veteran stated that the headaches awakened him 
from sleep and were not related to any particular activity.  
A neurological examination was recommended.  VA neurology 
examination in August 1987 noted the veteran had daily 
headaches that were present on awakening and that increased 
during the day.  The headaches were on both sides of the 
head, worse on the left.  His head was often sore to the 
touch.  The headaches would last up to 30 days.  There was no 
associated vomiting.  There was a sharp recurrence of pain, 
but not throbbing.  The impression was tension headache.  The 
examiner opined that this was "the type of headache which is 
seen with [post-traumatic stress disorder]."  The examiner 
noted there were no objective findings that supported the 
veteran's subjective complaints.

A VA outpatient treatment record dated in February 1990 found 
chronic migraines.  In April 1990, it was noted that the 
headaches were typically unilateral with a sore scalp and 
sometimes preceded by prodromes.  Nausea and vomiting were 
associated with the headaches and they lasted several days.  
It was reported that there was no change when using high 
blood pressure medication.

In his April 1991 notice of disagreement the veteran reported 
that he had missed a total of 46 days of work since January 
1990 because of migraine headaches.  He claimed the disorder 
affected his ability to sleep and that he had been 
unofficially cautioned that his employment was at risk.

Private medical records reported severe pain to the head in 
April 1994.  In June 1994, it was noted that the veteran had 
a second or third migraine in three days.  In July 1994, the 
veteran complained of migraines for three days every week.  
There was no visual aura, photophobia, or phonophobia.  The 
impression was chronic migraine and "ice-pick" pain.  A 
computerized tomography scan of the head was conducted in 
July 1994 for complaints of a progressive headache.  A mild 
prominence of the lateral ventricles was shown, but it was 
noted as "likely within normal limits."  A pulmonary 
consultation conducted in August 1994, found headaches, 
"probably vascular in nature, however, they could also be 
related in part to the [veteran's] sleep apnea."  In 
February 1995, the veteran complained of a headache with 
photophobia for three days.  In May 1995 and December 1995, 
he complained of a migraine headache of one-day duration.

In correspondence dated in June 1995 the veteran stated that 
during the period from December 30, 1993, to June 18, 1995, 
he had required bed rest on 94 days because of migraine 
headaches.  He submitted annotated copies of his calendar in 
support of his claim.  He stated that his supervisor was 
"upset" due to the amount of leave he was taking.  He also 
noted that the medications he was taking for his service-
connected migraines affected his ability to perform his job.  

In January 1996, the veteran complained of a migraine 
headache with nausea for four days.  A week later, he again 
complained of a headache.  He stated that once or twice a 
month he experienced a headache that developed gradually over 
approximately 30 minutes and lasted 24 to 36 hours.  It was 
unilateral with nausea and occasional vomiting.  They were 
not accompanied by a visual aura, focal, or complicated 
neurologic symptoms.  The impression was migraine.  In June 
1996, it was noted that the veteran's headaches were variable 
but had increased in frequency in May 1996.  In August 1996 
and September 1996 , the veteran complained of migraine 
headaches.  A computerized tomography scan of the head 
conducted in September 1996 was negative.  In December 1996, 
the veteran reported a migraine headache for two days.

The veteran's medication for migraines was changed in January 
1997.  A neurological consultation in February 1997, reported 
an increase in headaches over the past year and a half.  The 
veteran reported that his headaches were preceded by visual 
scotomata and bright spots in his visual fields.  His 
headaches were left-sided throbbing headaches, with 
significant nausea and occasional tingling in the scalp.  The 
impression was classic migraine headaches, which had 
increased in severity.  The examiner opined that "[m]uch of 
this may be in part due to stress, although some of it may be 
worsening of his headache control from analgesic rebound 
effects."  The veteran complained of three migraines in 
March 1997 and five migraines were reported in April 1997.  
In May 1997, a migraine was noted and three migraines were 
reported in June 1997.  Two migraines were reported in 
July 1997 and four were noted in August 1997.

In an August 1997 statement the veteran's supervisor reported 
that over the previous 20 months the veteran had missed 75 
working days due to "migraine headaches, back problems, 
blood pressure problems and depression type symptoms."  It 
was further noted that the veteran's "work performance has 
been drastically affected by these medical problems."  He 
concluded that if the Federal Government did not have a 
liberal leave policy, the veteran "probably would have been 
removed from his job long ago."

On VA examination in December 1998 the veteran reported that 
he had two to three headaches a week that lasted from two 
hours to three days.  He noted that they were in the left 
temporal area and were preceded with bright spots and light 
flashes.  The headaches were associated with nausea and 
occasional vomiting.  Physical activity made the headache 
worse.  The diagnosis was migraine headaches.  In an 
additional VA examination conducted in December 1998, the 
headaches were noted as left sided, associated with a left-
sided numbness, tingling feeling, spots before his eyes, and 
nausea.  It was reported that the headaches occurred twice a 
week.

VA neurology examination in March 2004 included a diagnosis 
of chronic daily headache/migraine.  The veteran reported 
that he was presently experiencing at least two headaches per 
week, each lasting on average two to three days and required 
that he confine himself to bed in a dark quiet room.  Upon 
closer questioning he stated he was only actually bed 
confined approximately three days per week.  The examiner 
noted the diagnosis was supported by history, examination, 
and imaging.  The evidence of record was summarized and the 
examiner noted that there appeared to have been a gradual 
increase in the frequency of migraine since 1990.  The 
examiner stated, however, that it was not possible to 
pinpoint a specific date of year when the disability from 
migraine increased.

Analysis

The Rating Schedule provides a 30 percent rating with 
characteristic prostrating attacks occurring on an average of 
one a month over the last several months and a 50 percent 
rating with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected headache disorder is manifested 
by prostrating attacks that are productive of severe economic 
inadaptability.  The March 2004 VA neurology examination 
report demonstrates the veteran has chronic daily 
headache/migraine at least two headaches per week which are 
completely prostrating approximately three days per week.  
The headaches are prolonged attacks productive of severe 
economic inadaptability.  Therefore, entitlement to an 
increased 50 percent rating, the maximum schedular rating 
available, is warranted.

Hypertension
Factual Background

Service medical records show the veteran was treated for 
possible hypertension in July 1976.  Subsequent reports 
indicate headaches possibly due to fluctuating blood 
pressure. 

VA examination in 1987 noted the veteran had recently been 
started on medication to control his blood pressure. A VA 
examination in May 1990 reported the veteran was taking 
medication for hypertension.  The veteran reported having 
some shortness of breath and chest pain.  Blood pressure 
readings were 140/100, sitting; 140/90, recumbent; and 
140/100, standing.  The diagnoses included systemic 
hypertension. 

Private medical records dated in 1994, report blood pressure 
readings of 120/70, 140/90, 128/90, 122/88, 124/90, 152/96, 
140/90, and 145/78.  In 1995, private medical records reveal 
blood pressure readings of 130/82, 140/88, 140/80, 124/80, 
180/88, 152/80, 152/100, and 162/88.  In 1996, private 
medical records reveal blood pressure readings of 122/80, 
158/72, 144/86, 136/86, 150/90, 136/82, 140/88, 152/92, 
145/90, and 136/70.  In 1997, private medical records reveal 
blood pressure readings of 126/80, 140/88, 140/84, 160/95, 
136/92, 148/82, 130/80, 160/80, 156/100, 150/80, 138/80, 
120/78, 120/86, 158/84, 140/80, 124/82, 164/74, 140/86, 
170/90, 120/70, 130/90, 132/80,140/74, 154/70, 120/60, and 
120/80.

On VA examination in December 1998 the veteran reported that 
his hypertension was well controlled with medication.  He 
further noted that he had no complications related to his 
high blood pressure.  Blood pressure readings were 180/120 
standing, 180/120 sitting, and 160/100 recumbent.  The 
diagnoses included hypertension.

VA examination in March 2004 noted the veteran's blood 
pressure ranges had varied through the years.  In 1994, it 
ranged from 120-152/70-96, in 1995, from 124-180/80-88, in 
1996, from 122-152/80-92, in 1997, from 125-156/70-100, and 
in 1998, 160-180/100-120.  It was noted that reading the 
veteran had taken at home in 2001 ranged from 155-234/100-
119.  A 2001 blood pressure reading recorded at a private 
medical facility was 160/80.  The final diagnosis was 
hypertensive vascular disease with normal heart size.  Blood 
pressure readings on three different days included 158/90, 
standing, 140/90, sitting, and 140/80, supine, on March 1, 
2004, 110/80, standing, and 140/90, sitting, on March 31, 
2004, and 142/90, standing, and 140/92, sitting, on April 6, 
2004.  The examiner stated the veteran had a history of 
diastolic pressure predominantly 100 or more and that he 
required continuous medication for control.  

In correspondence dated in April 2004 the veteran submitted 
blood pressure readings from his personal log.  He stated 
that his highest reading had been 178/110 and the lowest had 
been 98/54.  Readings in January 2003 were 155/102, 144/100, 
168/111, 130/95, and 140/99, in February 2003 were 154/104, 
160/102, 158/103, 150/101, 144/100, 138/95, 170/106, 165/103, 
and 156/101, in March 2003 were 154/99, 160/105, 122/85, 
140/100, and 160/101, and in April 2003 were 148/100.

Analysis

The Board notes that regulations pertaining to the evaluation 
of the cardiovascular system, including hypertension, were 
revised, effective January 12, 1998.  62 Fed. Reg. 65207 
(Dec. 11, 1997).  Prior to January 12, 1998, the Ratings 
Schedule provided a 10 percent rating for hypertension when 
diastolic pressure was predominantly 100 or more, and when 
continuous medication was necessary to control hypertension 
with a history of diastolic blood pressure predominantly 100 
or more; a 20 percent rating was provided if there were 
diastolic blood pressure readings predominantly 110 or more, 
with definite symptoms; a 40 percent rating was provided if 
there were diastolic blood pressure readings predominantly 
120 or more, with moderately severe symptoms; and a maximum 
rating of 60 percent was provided if there were diastolic 
blood pressure readings predominantly 130 or more, with 
severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective prior to January 12, 1998).

The revised Rating Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective after 
January 12, 1998). 

It is noted that the term hypertension means diastolic blood 
pressure is predominantly 90 millimeters (mm) or greater and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  Id.  

Based upon the evidence of record, the Board finds that a 
rating in excess of 10 percent for the veteran's service-
connected hypertension is not warranted.  The March 2004 VA 
examiner's opinion indicating that the veteran had a history 
of diastolic pressure had was predominantly 100 or more that 
required continuous medication for control is persuasive.  
The evidence demonstrates that readings lower than diastolic 
blood pressure of 110 mm and systolic blood pressure of 
200 mm are predominate.  Therefore, the Board finds that a 
rating in excess of 10 percent for hypertension is not 
warranted under the rating criteria effective before or after 
January 12, 1998.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Residuals of a Left Foot Fracture

The Rating Schedule provides rating when there is evidence of 
moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) foot injuries.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).  

The Rating Schedule also provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  In the absence of 
limitation of motion, a compensable rating for degenerative 
arthritis can be assigned when there is X-ray evidence of the 
involvement of two or more major joints or 2 or more minor 
joint groups (10 percent), or X-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  VA General Counsel precedent opinion has held that 
evaluations for disabilities under Diagnostic Code 5284 may 
involve limitation of motion and therefore require 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  See VAOPGCPREC 
09-98 (Aug. 14, 1998).

In this case, service medical records show that in October 
1966 the veteran was treated for a left fifth metatarsal 
fracture.  It was noted his foot was swollen and that he 
complained of moderate pain on weight bearing.

VA examination in 1987 noted occasional complaints of 
discomfort and swelling of the left foot.  No deformity was 
shown.  VA examination in May 1990 noted weakness and plantar 
flexion of the left great toe, but no sensory deficits.

VA examination in December 1998 revealed no obvious swelling 
or deformity of the left foot.  There was, however, 
tenderness over the left fifth metatarsal.  There was a full 
range of motion and normal strength of the toes.  X-rays 
revealed minimal degenerative calcaneal spurring and mild 
deformity of the fifth metatarsal base consistent with a 
previous fracture.  The impression was mild fifth metatarsal 
fracture deformity. 

On VA examination in March 2004 the veteran complained of 
occasional left foot pain, with increased symptoms on walking 
and standing.  He stated he primarily wore sneakers and bed 
slippers because they were more comfortable.  The examiner 
noted vibratory sensation was intact to the first and fifth 
metatarsal head and to the dorsal midfoot.  Muscle testing 
was 5/5 with pain at the base of the fifth metatarsal  and 
extensors and flexors were 5/5 with tenderness at the dorsal 
midfoot region.  There was pain with inversion greater than 
eversion at the midfoot.  

There was pain with direct palpation of the distal metatarsal 
shafts at two, three, and four extending to approximately one 
centimeter distal to the calcaneus.  There was a positive 
bowstringing of the medial band of the plantar fascia with 
dorsiflexion of the big toe at the metatarsophalangeal joint 
and tenderness with palpation along the medial band of the 
plantar fascia.  There was pain with direct palpation at the 
proximal aspect of metatarsals two, three, four, and five and 
pain on motion at the fourth metatarsal base.  X-rays 
revealed bilateral calcaneal spurs, but no definite evidence 
of acute bone pathology.  There were degenerative changes at 
the base of the second, third, fourth, and fifth metatarsals 
with incurvation of the lateral proximal cortex of the fifth 
metatarsal.  The diagnoses included moderate midfoot 
degenerative changes around the second, third, fourth, and 
fifth metatarsal cuneiform and metatarsal cuboid joint, with 
pain, popping, cracking, and swelling.  It was the examiner's 
opinion, in essence, that the veteran's left heel spur 
syndrome was not related to his left foot fracture.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a left foot fracture 
are manifested by moderate midfoot degenerative changes 
around the second, third, fourth, and fifth metatarsal 
cuneiform and metatarsal cuboid joint, with pain, popping, 
cracking, and swelling.  The evidence demonstrates no more 
than moderate foot injuries as a result of the left a left 
fifth metatarsal fracture during active service, including as 
a result of pain and dysfunction.  There is no evidence of 
any incapacitating exacerbations due to this disability.  
Therefore, entitlement to a rating in excess of 10 percent 
for the residuals of a left foot fracture is not warranted.  
The preponderance of the evidence is against the veteran's 
claim.


ORDER

Service connection for defective vision is denied.

A rating in excess of 70 percent for PTSD prior to May 3, 
2002, is denied.

A 100 percent rating for PTSD effective from May 3, 2002, is 
granted, subject to the regulations governing the payment of 
monetary awards.

A rating of 50 percent for headaches is granted, subject to 
the regulations governing the payment of monetary awards.

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for residuals of a left foot 
fracture is denied.


REMAND

As noted above, a supplemental statement of the case has not 
been issued as instructed in the July 2000 remand order for 
entitlement to a compensable rating for hearing loss.  
Therefore, additional development as to this matter is 
required. 

Accordingly, the issue is REMANDED for the following:

The RO should issue a supplemental 
statement of the case as to the issue of 
entitlement to a compensable rating for 
hearing loss.  The RO should allow the 
requisite period of time for a response.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


